Title: To Thomas Jefferson from Constantine Samuel Rafinesque, 15 February 1824
From: Rafinesque, Constantine Samuel
To: Jefferson, Thomas


Respected Sir!
Lexington Kenty
15th febry 1824.
I perceive by the Newspapers, that the University of Virginia is to be put immediatly in operation; and on that occasion I beg leave to renew my former application, to be considered a Candidate for any Professorship that may be established and for which I may be found fitted.—I need not repeat my former offers and explanations, hoping that they are still kept in mind.—I have merely to add that the Sciences which I should prefer to teach above all others would be Botany, Zoology, Mineralogy, Geology, Physics, Sometry, Mental Philosophy, The ancient history of America, Archeology, Universal Phonology and Philology, &c: being such branches of knowledge in which I have made the most important discoveries and researches.—The best proofs and recomendations which I can exhibit, consist in my works on those subjects and other departments of Science. A Catalogue of my latest Works and Manuscripts is accordingly inclosed to which I call your attention and which I hope you will communicate to the Trustees of the Virginia University for their consideration.If under the untowards Circumstances in which I have been placed during the last six years, I have been able to labour so far in the field of Science I hope that you will do me the Justice to believe that under better auspices, my zeal and industry would be prompted to achieve much more.Since two years past, I have been honored with the title of Doctor of Philosophy by the University of Bonn in Germany, and become member of many learned Societies—. We have also formed here a Kentucky Institute of which I am Secretary.—The Legislature of Kentucky has chartered at my sollicitation a Botanical, Agricultural and Medical Garden in Lexington; but as it has received no endowment and depends upon suscriptions for support, it may languish for a long while.The West is not yet mature for Sciences, and I wish to leave it for a wider field. If I become a Member of the University of Virginia, I pledge myself to labour ardently to render it conspicious in my Department.—The number of Manuscripts which I have named to you and many others only begun, which have little chance of seeing the light in Kentucky, may then appear at once, or as soon as improved and matured. The Mountains of Virginia will offer me a wide field of researches and invite my zealous attention.—Let me conclude by stating that whatever may be done for me, will be for the immediate advantage of Science, Instruction and Knowledge: Since I have long ago dedicated myself to them, with heart and soul.—Meantime I remain respectfully and sincerely—Honored Sir! Your humble & Obt StC. S. Rafinesque